THURMAN, J.
This ease was filed, argued, and submitted at tbe same time as was tbe case of Union Portland Cement Co. v. Public Utilities Commission of Utah, 56 Utah 175, 189 Pac. 593, recently decided by this court. Tbe cases are identical in principle, the parties were represented by tbe same attorneys, and it was stipulated that tbe decision in one case should be controlling as to tbe other.
Upon tbe authority of tbe case referred to, it is ordered that tbe alternative writ heretofore issued be quashed and a peremptory writ denied, at plaintiff’s cost.
CORFMAN, C. J., and FRICK, WEBER, and GIDEON, JJ., concur.